EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyoko Makino (Reg. No. 72,200) on March 25, 2021.
The application has been amended as follows: 

claim 1, 
line 10, inserted after “detected”, -- as approaching –;
line 16, inserted after “second”, -- set --;
claim 3, line 6, deleted “the” after “finishes”;
claim 7, 	
line 7, inserted after “body”, -- approaching --;
line 12, inserted after “second”, -- set --.

	Pursuant to MPEP 606.01, the title has been changed by the examiner to: IMAGE PROCESSING APPARATUS AND METHOD FOR CONTROLLING SLEEP MODE AND OPERATION UNIT CLEARING BASED ON A HUMAN SENSOR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov